Citation Nr: 0604569	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 through 
August 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran requested a Travel Board and a Video hearing, but 
both hearings were cancelled at his request.  He was afforded 
a personal hearing before the Decision Review Officer in June 
2002.  A hearing transcript is of record.  In February 2005, 
the undersigned decided that new and material evidence was 
submitted such that the veteran's claim should be reopened, 
but the appeal was remanded to obtain additional development.  
The case is now before the Board for appellate review.

During the course of this appeal, the veteran has claimed 
that he incurred in-service injuries to two fingers of his 
right hand and to his right knee.  See June 2001, November 
2001, and June 2004 statements, June 2002 hearing transcript, 
and October 2002 substantive appeal.  These matters were 
referred to the RO in the February 2005 Board Remand.  The 
October 2005 deferred rating decision indicated that these 
issues need to be addressed.  Despite the frequency of the 
veteran's statements, and the referral by the Board, the 
issues have still not been addressed.  Thus, these issues are 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran did not engage in combat with the enemy, and 
he has not communicated to VA sufficient information 
concerning stressor incidents to permit meaningful 
corroboration efforts, and his alleged stressors remain 
uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.159(c)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  His claim is 
based upon several alleged in-service stressors; however, 
because none of these alleged stressors can be corroborated, 
the preponderance of the evidence is against his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 
 38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection for PTSD requires medical evidence 
diagnosing the condition, and credible supporting evidence 
that a claimed in-service stressor actually occurred, as well 
as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

As an initial matter, the veteran's file contains evidence 
supporting a diagnosis of PTSD and other evidence that rules 
out PTSD as the appropriate diagnoses for the veteran's 
psychiatric symptoms.  Specifically, this file contains 
evidence demonstrating that the veteran has received private 
treatment since 1974 from various doctors.  In 1989, Dr. J. 
Reyes concluded that the veteran's diagnoses included 
schizophrenia-paranoid type and PTSD.  In 2001, Dr. C. Reyes 
concludes that the veteran suffers from PTSD (late onset) due 
to traumatic incidents while in the Army.   onset) and opined 
that the veteran's condition is directly related to the 
"traumatic incidents suffered while in the Army."  Both 
opinions appear to be based upon the veteran's recollections 
rather than a review of the claims file and service records.  
To the contrary, in November 2001, the VA PTSD examiner 
diagnosed Axis I: Schizophrenia, residual type with 
depression, and Axis II: Dependent personality disorder, with 
antisocial features.  The examiner opined that "it is not, 
at least as likely as not, that the veteran is suffering of 
PTSD nor of any wartime exposure condition."  While there is 
not a more current VA examination, the veteran has treated 
with the Ponce Outpatient Clinic.  The October 2005 
psychiatric progress note diagnosed major depression with 
psychotic features and anxiety disorder due to a medical 
condition.  There is no current VA PTSD diagnosis.

Thus, there is private medical evidence of PTSD and VA 
records specifically indicating that this veteran does not 
have PTSD.  For the purposes of this discussion only, the 
Board will concede that the veteran has PTSD.  

However, the crux of this claim is whether the record 
presents an adequately corroborated PTSD stressor that can 
support the diagnosis.  38 C.F.R. § 3.304(f).  "Just because 
a physician or other health professional accepted appellant's 
description of his . . . experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

Here, VA must focus upon adequate verification of the claimed 
stressor, because the record does not show engagement in 
combat against the enemy, in which case the veteran's lay 
testimony alone could establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The requirement of credible 
supporting evidence means that "the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Here, the 
veteran does not contend that he served in combat.  Thus, his 
alleged non-combat stressors must be corroborated from 
service records or other sources.  

Throughout the course of this appeal, the veteran has 
maintained that he was treated poorly both in basic training 
and when stationed in Fairbanks, Alaska.  In June 2001, Dr. 
Reyes' reported on several of the veteran's alleged in-
service stressors including discriminatory punishment based 
on his limited understanding of the English language, extreme 
anxiety at the thought of having to use a bayonet, fractured 
fingers during training, and being left alone for a month in 
his camp without adequate food.  

Several times throughout the pendency of this claim, the 
veteran reported other in-service stressors while stationed 
in Fairbanks, Alaska.  He contends that there was an 
earthquake in Anchorage and that his company was ordered to 
recover bodies.  In addition, the veteran asserted that he 
witnessed a helicopter crash while stationed in Alaska and he 
heard his friend and others crying out for help before they 
perished.  At no time has the veteran identified this friend 
by name.  The file contains no evidence to support the 
veteran's statements.  He is unable to remember the name of 
his friend and without that information, VA can not 
corroborate the stressor.  

In an attempt to clarify his theory of in-service stressors 
during the June 2002 personal hearing, the veteran stated 
that he injured his leg and his fingers during basic 
training, which led him to believe that, were he to go to 
Vietnam, he would become "cannon fodder."  While the 
veteran's mental condition and his anxiety are understood and 
sympathized with, there is no evidence in the record to 
corroborate these in-service stressors.  While the service 
medical records show that he sustained injuries to a finger 
and complained of pain in the left knee and tibia, they do 
not show that these physical complaints were accompanied by 
complaints related to anxiety.  

The service personnel records do not establish that the 
veteran's company was dispatched to earthquake recovery duty.  
There is no evidence in the record of a helicopter accident 
witnessed by the veteran.  The personnel record does not 
reflect any punishment or discrimination reports.  In fact, 
the veteran's form DA-24 reflects his various successful 
promotions from Pvt. E-1 in September 1963 to SP4 E-4 in 
December 1964.  These records do not provide any indication 
that the veteran was reduced in rank, otherwise disciplined, 
or had any trouble during service.

The May 1997 report from the U.S. Armed Services Center for 
Research of Unit Records notes that the history of 568th 
Transportation Company reflects aircraft maintenance at Fort 
Wainwright, Alaska during the time the veteran served with 
that company, and reflects no operations involving the unit.  
The report also noted that the U.S. Army Crime Records Center 
found no records concerning the veteran's receipt of verbal 
and physical abuse or racial discrimination during that time.  
The report stated that because the veteran was not listed as 
wounded, any injury treatment would be in his service medical 
record and service personnel record.  As stated above, there 
is no such evidence in the record.

Again, for the purposes of a PTSD service connection claim, 
unless the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i); see also 
Pentecost v. Principi, 16 Vet. App. 124 (corroboration of 
every detail of a stressor, such as a veteran's direct, 
personal involvement in the stressful incident, may not be 
necessary in some circumstances).

The veteran's various stressor statements, as a whole, are 
generally and vaguely stated, such that they do not provide 
specific dates or identification of people involved that 
could be used for further meaningful corroboration purposes.  
The veteran's uncorroborated accounts make up the only 
evidence of in-service stressors.  There are no reflections 
of the incidents in the service records and no accounts by 
anyone but the veteran.  Thus, there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Generalized descriptions of stress do not 
lend themselves to meaningful corroboration efforts.

Again, the law does not strictly require that the veteran had 
physically and personally engaged in direct combat for 
stressor verification purposes in every instance.  Rather, 
some other type of traumatic event could, on a case-by-case 
basis, support service connection for PTSD, provided there is 
sufficient corroboration that such incidents were in fact 
experienced by the veteran.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  See Id.  See also 
Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 
Vet. App. at 395).  The veteran carries the burden of 
advancing information about such incidents to enable VA to 
corroborate them.  38 C.F.R. § 3.159(c)(2)(i).  He has not 
done so here. 

Given the foregoing, the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  The April 
2001 letter, sent prior to the January 2002 rating decision 
that is the subject of this appeal, notified the veteran of 
what evidence was necessary to establish his service 
connection claim.  The letter explained what VA would do to 
gather evidence and it listed evidence that VA needed from 
the veteran.  It also requested that the veteran make VA 
aware of any additional evidence that he wanted VA to obtain 
for him.  

The April 2001 letter failed to make the veteran aware of the 
need to provide evidence of an in-service stressor, however, 
this oversight was ordered to be remedied by the February 
2005 Board Remand.  The March 2005 letter was then sent to 
the veteran.  This letter explained the need for evidence of 
an in-service personal assault resulting in PTSD.  Thus, 
despite the initial oversight, the veteran has since been 
provided notice of all evidence necessary to establish 
service connection for PTSD.  VA's duty to notify was 
satisfied.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran's contentions, his service medical 
records, service personnel records, and private and VA 
treatment records are all in the claims folder.  The veteran 
was afforded several VA examinations over the pendency of 
this claim and was afforded a personal hearing at his 
request.  Hearings before the Board were cancelled at the 
veteran's request.  The veteran has not identified additional 
relevant evidence that is available.  Thus, VA's duty to 
assist has been satisfied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


